                Case 1:19-cv-10769 Document 1 Filed 11/20/19 Page 1 of 15




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                        §
 EVLIYAOGLU TEKSTIL A.S.,                               §
                                                        §   Civil Action No.:    19-cv-10769
                                        Plaintiff,      §
                                                        §   COMPLAINT
           v.                                           §
                                                        §
 TURKO TEXTILE LLC, ISMAIL AKDENIZ                      §
 And NURI EMRE ARAZ,                                    §
                                                        §
                                        Defendants.     §


       Plaintiff Evliyaoglu Tekstil A.S., a/k/a Evliyaoglu Tekstil Tasarim Insaat San VE Ticaret


A.S., (“Plaintiff” or “Evliyaoglu Tekstil A.S.”) by and through their attorneys at the law firm of


Scoolidge Peters Russotti & Fox LLP, as and for their Complaint against Defendants Turko


Textile LLC, Ismail Akdeniz and Nuri Emre Araz (collectively the “Defendants”) state as


follows:


                                   NATURE OF THIS ACTION


       1.        This action is brought by Plaintiff Evliyaoglu Tekstil A.S to collect an unpaid


debt owed by the Defendants. Plaintiff is a manufacturer and supplier of Turkish textile home


goods that it exports from Turkey into the United States. From November 2015 through March


2018, Plaintiff supplied Turko Textile with home textile goods at an approximate total price of
            Case 1:19-cv-10769 Document 1 Filed 11/20/19 Page 2 of 15




$3,298,266.00. As of July 11, 2018, Turko Textile paid only $2,025,184.00, leaving an unpaid


balance of $1,273,082.00.


       2.      By an agreement dated July 11, 2018 (the “Agreement”), Plaintiff entered into an


agreement with Defendants that, inter alia, settled the unpaid balance due and owing to Plaintiff.


Pursuant to said Agreement, the parties agreed that the total debt to be repaid by Turko Textile


would be $1,300,000.00, to be paid pursuant to the payment plan and payment schedule set forth


therein. The Agreement additionally included a personal guarantee of repayment by the


individual Defendants, Nuri Emre Araz and Ismail Akdeniz.


       3.      Since entering the Agreement, Turko Textile has paid only $150,000.00 and has


returned a portion of the subject goods to Plaintiff for which Plaintiff has given Defendants a


credit of $373,517.65. Presently, Defendants owe an unpaid balance of $776,482.35 (the


“Unpaid Balance”).


       4.      As detailed below, this is an action seeking a monetary award and judgment


against Defendants equal to the Unpaid Balance, plus costs, interest and such other and further


relief as the Court deems just and proper.




                                                 2
             Case 1:19-cv-10769 Document 1 Filed 11/20/19 Page 3 of 15




                                 JURISDICTION AND VENUE


       1.      This Court has diversity jurisdiction over this matter under 28 U.S.C § 1332


because the matter in controversy exceeds $75,000.00, Plaintiff is a citizen of a foreign country


and Defendants’ principal place of business is New York, New York.


       2.      This Court has personal jurisdiction over the Defendants because they transact


business in this judicial district and this claim arises out of such business.


       3.      Venue is proper pursuant to 28 U.S.C § 1391 as a substantial part of the events


giving rise to the claims and causes of action occurred in this district.


                                          THE PARTIES


       4.      Plaintiff Evliyaoglu Tekstil A.S. is a corporation duly organized under the laws of


the Republic of Turkey.


       5.      Defendant Turko Textile, LLC (“Turko Textile”) is a limited liability company


existing under the laws of the State of New York.


       6.      Ismail Akdeniz (“Akdeniz”) is an individual residing and doing business in the


State of New York. Akdeniz is a principal and member of Turko Textile.


       7.      Upon information and belief Nuri Emre Araz (“Araz”) is an individual residing


and doing business in the State of New Jersey. Araz is a principal and member of Turko Textile.




                                                   3
              Case 1:19-cv-10769 Document 1 Filed 11/20/19 Page 4 of 15




                                              FACTS


        8.       From November 2015 through March 2018, Evliyaoglu Tekstil A.S. supplied


approximately $3,298,266.00 of textile products to Turko Textile pursuant to several orders by


Turko Textile.


        9.       From November 2015 through March 2018, Plaintiff received from Turko Textile


payments totaling $2,175,184.00, leaving an unpaid balance of $1,273,082.00 as of June 12,


2018.


        10.      On July 11, 2018, Plaintiff and Defendants entered an Agreement to settle this


debt for $1,300,000.00, pursuant to the payment terms and schedule set forth therein. (i.e. the


“Agreement”). A true and correct copy of the Agreement with certified translation is attached as


Exhibit A and is incorporated by reference herein.


        11.      Pursuant to the Agreement, Araz and Akdeniz personally guaranteed the


repayment of the amount due and owing. Specifically, the Agreement states that “The


representatives of the payer company, Turko Textile LLC, Ismail Akdeniz and Nuri Emre Araz,


are guarantors and mutually responsible to pay the debt.” See Exhibit A at page 2.


        12.      After execution of the Agreement, Turko Textile made payments that total


$150,000.00, and have made no further payments.

        13.      Turko Textile’s last payment was made on or about June 12, 2018.


                                                 4
             Case 1:19-cv-10769 Document 1 Filed 11/20/19 Page 5 of 15




       14.    Turko Textile has defaulted on its payment obligations as set forth in the


Agreement.


       15.    Plaintiff has made repeated demands on Defendants to pay the Unpaid Balance to


which Defendants refuse.


       16.    Turko Textile’s failure to timely remit payments to Plaintiff pursuant to the


Agreement is a breach of the Agreement and its promises to pay for goods supplied by Plaintiff


to Turko Textile.


       17.    At all times relevant herein, Plaintiff has fully performed its obligations to


Defendants by supplying the goods pursuant to the initial orders and rendering all performance


required under the Agreement.


       18.    After execution of the Agreement, Turko Textile returned some of the goods that


had been previously purchased from Plaintiff, in the amount of $373,517.65, to which Plaintiff


gave Turko Textile a credit toward the satisfaction of the debt owed under the Agreement.


       19.    Except for the payments described herein that total $150,000.00 and the goods


that were returned for a credit of $373,517.65, Defendants have failed to timely remit payments


as per Defendants’ obligations under the Agreement.


       20.    Turko Textile’s failure to make payments as promised in the Agreement is a

breach of the Agreement.


                                                5
             Case 1:19-cv-10769 Document 1 Filed 11/20/19 Page 6 of 15




       21.     Araz and Akdeniz’s failure to make payments as personal guarantors of the


Unpaid Balance is a breach of the Agreement.

                       AS AND FOR THE FIRST CAUSE OF ACTION
                           (Breach of Contract by Turko Textile)

       22.     Plaintiff incorporates all the foregoing paragraphs as if fully set forth herein.


       23.     At all times relevant herein, Plaintiff has fully performed its obligations to


Defendants by supplying home textile goods to Defendants pursuant to the initial orders made by


Defendants and rendering all performance required under the Agreement.


       24.     Pursuant to the Agreement and in an effort to settle the debt then due and owing


to Plaintiff, Turko Textile agreed to pay Plaintiff $1,300,000.00, in monthly payments pursuant


to the terms and conditions set forth therein.


       25.     After execution of the Agreement, Turko Textile made payments of $150,000.00


and returned some of the subject goods to Plaintiff thereby receiving a credit of $373,517.65; and


have not made any payments since.


       26.     Defendants failure to make payment(s) on the unpaid balance pursuant to the


terms of the Agreement is a breach of the Agreement.


       27.     Accordingly, Defendant Turko Textile should be found liable for its breach of the


Agreement and judgment should be awarded against Defendants jointly and severally for their




                                                  6
             Case 1:19-cv-10769 Document 1 Filed 11/20/19 Page 7 of 15




breach of the Agreement in the principal amount of $776,482.35, plus interest, costs and such


other and further relief that this Court deems just and proper.


                     AS AND FOR THE SECOND CAUSE OF ACTION
                           (Breach of Contract by Guarantors)

       28.     Plaintiff incorporates the foregoing paragraphs as if fully set forth herein.


       29.     At all times relevant herein, Plaintiff has fully performed its obligations to


Defendants by supplying home textile goods to Defendants pursuant to the initial orders made by


Defendants and rendering all performance required under the Agreement.


       30.     Pursuant to the Agreement and in an effort to settle the debt then due and owing


to Plaintiff, Akdeniz and Araz as personal guarantors agreed to pay Plaintiff $1,300,000.00,


pursuant to the terms and conditions set forth therein.


       31.     After execution of the Agreement, Turko Textile made payments of $150,000.00


and returned goods to Plaintiff thereby receiving a credit of $373,517.65; and have not any


payments since.


       32.     As guarantors, Defendants Araz and Akdeniz are individually and jointly liable to


pay Unpaid Balance; and their failure to pay the Unpaid Balance as per the terms of the


Agreement is a breach of the Agreement.




                                                 7
             Case 1:19-cv-10769 Document 1 Filed 11/20/19 Page 8 of 15




       33.     Accordingly, Defendants Araz and Akdeniz, in their individual capacities as


guarantors under the Agreement, should be found liable, jointly and severally, for their breach of


the Agreement; and judgment should be awarded against Defendants for their breach of the


Agreement in the principal amount of $776,482.35, plus interest, costs and such other and further


relief that this Court deems just and proper.




                      AS AND FOR THE THIRD CAUSE OF ACTION
                                 (Unjust Enrichment)

      34.      Plaintiff incorporates all the foregoing paragraphs as if fully set forth herein.


      35.      As set forth in the Agreement, Defendants have purchased from Plaintiff, but have


failed to pay for, home textile goods valued at $776,482.35.


      36.      Defendants have been unjustly enriched by their receipt of said goods without


payment, at the substantial expense and detriment of Plaintiff.


      37.      It is against equity and good conscious to permit the Defendants to be unjustly


enriched to the substantial expense and detriment to the Plaintiff. Accordingly, Defendants


should be found jointly and severally liable for the entire Unpaid Balance, plus interest and costs,


and such other and further relief as the court deems just and Proper.




                                                  8
            Case 1:19-cv-10769 Document 1 Filed 11/20/19 Page 9 of 15




      WHEREFORE, Plaintiff demands judgment against the Defendants as follows:


   A. On the First and Second Causes of Action for breach of the Agreement and personal


      guaranty therein, a monetary award against Defendant Turko Textile and Defendants


      Ismail Akdeniz and Nuri Emre Araz as Guarantors, jointly and severally, in the amount


      of $776,482.35, plus interest at the highest legal rate;


   B. On the Third Cause of Action for unjust enrichment, a monetary judgment against all


      Defendants, jointly and severally, in the principal amount of $776,482.35, plus interest at


      the highest legal rate; and


   C. For an award against defendants for costs, legal fees and such other and further relief as


      the Court deems just and proper.

Dated: New York, New York
       November 20, 2019
                                                     Scoolidge Peters Russotti & Fox LLP
                                                     Attorneys for Plaintiff


                                                By: _______________________________
                                                    Kelly P. Peters (KP8888)
                                                    2 Park Avenue, 19th Floor
                                                    New York, New York 10016
                                                     Tel: 212-729-7708
                                                     kelly@sprfllp.com




                                                9
Case 1:19-cv-10769 Document 1 Filed 11/20/19 Page 10 of 15




       Exhibit A
Case 1:19-cv-10769 Document 1 Filed 11/20/19 Page 11 of 15
Case 1:19-cv-10769 Document 1 Filed 11/20/19 Page 12 of 15
                 Case 1:19-cv-10769 Document 1 Filed 11/20/19 Page 13 of 15



                                                   DEBT PAYMENT
                                                     PROTOCOL

PAYEE:     EVLIYAOGLU TEXTILE DESIGN CONSTRUCTION INDUSTRY AND TRADE INCORPORATED COMPANY
ADDRESS:   Gurleyik Mah., Cafer Sadik Abalioglu Bul., No: 12, Honaz / DENIZLI / TURKEY
TAX DEPARTMENT:    Gokpinar Tax Department 797 004 8134
TELEPHONE:         +90 (258) 269 14 50

PAYER:     TURKO TEXTILE LLC
ADDRESS:   267 5th AVENUE, SUITE SB105, NY, 10016, NEW YORK / USA
TAX DEPARTMENT:
TELEPHONE:         001 646 7241292 001 917 5973409

SUBJECT OF PROTOCOL:          This is a debt payment protocol of the agreed current account balance of 1,300,000
                             (One Million Three Hundred Thousand) USD for goods sold through export by the
                             payee company to the payer company from Turkey.

              The payment plan has been determined and accepted by the parties on the dates indicated below. The
payer was given the option to pay until the 5th day of each month.

                                            DATE OF PAYMENT                    AMOUNT
                                 1.    8/1/18                        $ 50,000.00
                                 2.    9/3/18                        $ 50,000.00
                                 3.    10/1/18                       $ 50,000.00
                                 4.    11/1/18                       $ 50,000.00
                                 5.    12/3/18                       $ 50,000.00
                                 6.    1/2/19                        $ 50,000.00
                                 7.    2/1/19                        $ 100,000.00
                                 8.    3/1/19                        $ 100,000.00
                                 9.    4/1/19                        $ 100,000.00
                                 10.   5/1/19                        $ 100,000.00
                                 11.   6/3/19                        $ 100,000.00
                                 12.   7/1/19                        s 100,000.00
                                 13.   8/1/19                        $ 100,000.00
                                 14.   9/2/19                        $ 100,000.00
                                 15.   10/1/19                       $ 100,000.00
                                 16.   11/1/19                       $ 100,000.00
                                       TOTAL                         $ 1,300,000.00
                  Case 1:19-cv-10769 Document 1 Filed 11/20/19 Page 14 of 15



       The representatives of the payer company, TURKO TEXTILE LLC, Ismail Akdeniz and Nuri Emre Araz, are
guarantors and mutually responsible to pay the debt. The copies of identification documents of the guarantors are
attached.

       Any possible disputes arising from violation of provisions of this protocol shall be resolved by the USA Courts
and levy departments.

       This protocol has been prepared in two copies and has been signed by the parties.

PAYER:         TURKO TEXTILE LLC                                       PAYEE: EVLIYAOGLU TEXTILE DESIGN
               267 5th Avenue, Suite SB105                             CONSTRUCTION INDUSTRY AND TRADE
               New York, 10016                                         INCORPORATED COMPANY – Represented by
               /Signature/                                             FUAT OZSOY - Vice Chairman of Board

GUARANTOR: ISMAIL AKDENIZ                                              WITNESS: TAMER OZDEMIR

               /Signature/                                             /Signature/

GUARANTOR: NURI EMRE ARAZ

               /Signature/

               JULY 11, 2018
           Case 1:19-cv-10769 Document 1 Filed 11/20/19 Page 15 of 15




                                     Debt Payment Protocol
                              Translated from Turkish to English for
    EVLIYAOGLU TEXTILE DESIGN CONSTRUCTION INDUSTRY AND TRADE INCORPORATED COMPANY

We, Montesino Translation LLC, a professional translation company, hereby certify that the above-
mentioned document has been translated by an experienced and qualified professional translator and
that, in our best judgment, the translated text truly reflects the content, meaning, and style of the
original text and constitutes in every aspect a correct and true translation of the original document.

This is to certify the correctness of the translation only. We do not guarantee that the original is a
genuine document, or that the statements contained in the original document are true. Further
Montesino Translation assumes no liability for the way, which the customer uses the translation, or
any third party, including end users of the translation.

A copy of this translation is attached to this certification.




                                                                          Member Number #258756




Pedro Montesino
Chief Executive Officer
Montesino Translation LLC

Dated: October 9, 2019


MontesinoTranslation.com
PO Box 29407
Providence, RI 02909
1-800-371-5607
